Citation Nr: 1024872	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-38 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-
connected residuals of left patellar dislocation (also referred 
to as left knee disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to June 2000 and 
from May 2003 to May 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the March 2007 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan which denied the benefits sought on appeal.  The Veteran 
appealed that decision to BVA, and the case was referred to the 
Board for appellate review.  

The Board notes that during the course of this appeal, the 
Veteran moved her residence to Florida and the Veteran's claims 
file was thereby transferred to the St. Petersburg, Florida RO in 
December 2008.  

A Travel Board hearing was held on February 24, 2010, at the St. 
Petersburg RO before the undersigned.  A transcript of the 
testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's left knee disorder is not manifested by 
extension limited to 15 degrees, flexion limited to 30 degrees, 
or moderate recurrent subluxation or lateral instability, even 
taking into account her complaints of pain, nor has the Veteran 
been shown to have ankylosis, and/or impairment of the tibia and 
fibula with marked left knee disability.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of left patellar dislocation have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5256 to 5262 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence that 
claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the claimant with notice of what evidence 
not previously provided will help substantiate his/her claim.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Veteran filed her claim seeking an increased rating for her 
service-connected residuals of the left patellar dislocation in 
November 2005 through the Department of Veterans Affairs Benefits 
Delivery at Discharge Program (BDD) - a program established to 
help Veterans develop evidence for their claim prior to their 
separation from active duty.  A letter dated in November 2005 
satisfied the duty to notify provisions concerning an increased 
rating claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The Veteran's claim was subsequently 
readjudicated in the November 2008 Statement of the Case (SOC), 
as well as the November 2009 Supplemental Statement of the Case 
(SSOC).  The Veteran was provided with notice of how VA 
determines disability ratings in a July 2008 letter and received 
notice of the Court's decision in Dingess in the January 2009 
letter; after the initial adjudication and readjudication of the 
Veteran's claim.  Although these letters were not sent prior to 
initial adjudication of the Veteran's claim, this was not 
prejudicial to her, since she was subsequently provided adequate 
notice and was provided nearly ten months to respond with 
additional argument and evidence and the claim was readjudicated 
and an additional SSOC was provided to the Veteran in November 
2009.  See Prickett v. Nicholson 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, private treatment 
records and VA examination reports are in the claims file and 
were reviewed by both the RO and the Board in connection with the 
Veteran's claim.  The Veteran has at no time referenced 
outstanding records that she wanted VA to obtain or that she felt 
were relevant to his claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  

Concerning the January 2009 VA examination obtained upon remand, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The VA examination report included a review of the Veteran's 
medical records, an interview of the Veteran and a discussion of 
her medical history.  In assessing the level of disability of the 
Veteran's service-connected left knee disorder, the examiner 
reviewed the Veteran's medical history with her, recorded her 
current complaints, and conducted an appropriate physical 
examination before rendering appropriate diagnoses and opinions 
which fully address the rating criteria that is relevant to 
rating the disability in this case.  The Board therefore finds 
that the January 2009 examination is adequate upon which to base 
a decision.

While the examination report reflects that the Veteran's claims 
file was unavailable for review, the Board observes that review 
of the claims file is only required where necessary to ensure a 
fully informed examination or to provide an adequate basis for 
the examiner's findings and conclusions; necessity for pre-
examination records review is to be determined according to the 
facts of each individual case.  See VAOPGCPREC 20-95; 61 Fed. 
Reg. 10,064 (1996).  In this case, resort to the Veteran's claims 
file was not necessary because the Veteran provided an accurate 
account of her medical history, thus ensuring a fully informed 
examination.  Moreover, the claims file was not necessary for the 
examiner to provide findings as to the current symptoms of the 
Veteran's service-connected left knee disability, which is the 
question at issue in this case.  The examiner was not asked to 
resolve conflicting medical opinions or diagnoses, so review of 
the file was not needed.  Therefore, the Board finds that a 
remand for further examination with respect to the Veteran's 
claim for an increased rating would only delay the Veteran's 
appeal and would likely not result in a different outcome.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.	Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the scheduler criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.  

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate disability 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  VA General Counsel has stated that compensating a 
claimant for separate functional impairment under Diagnostic Code 
5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-
97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran who 
has arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a separate 
rating must be based upon additional disability. When a knee 
disorder is already rated under Diagnostic Code 5257, the Veteran 
must also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis.  If the 
Veteran does not at least meet the criteria for a zero percent 
rating under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a Veteran 
has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  Given the findings of 
osteoarthritis, the General Counsel stated that the availability 
of a separate evaluation under Diagnostic Code 5003 in light of 
sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261. Painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.  The claimant's painful motion may 
add to the actual limitation of motion so as to warrant a rating 
under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, but 
that the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 
must be considered.  In addition, the VA General Counsel has held 
that separate ratings may be assigned under DC 5260 and DC 5261 
for disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, which 
in turn, states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code for 
the specific joint or joints affected, which in this case would 
be Diagnostic Codes 5260 (limitation of flexion of the leg) and 
5261 (limitation of extension of the leg).  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-motion 
code, a 10 percent rating will be assigned for each affected 
major joint or group of minor joints.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups and a 20 percent 
evaluation is authorized if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups and there are occasional incapacitating exacerbations.  38 
C.F.R. § 4.71(a), Diagnostic Code 5003.  

Under Diagnostic Code 5256, a 30 percent disability evaluation is 
assigned for ankylosis of the knee, favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Under Diagnostic Code 5257, a 10 percent disability evaluation is 
assigned for slight recurrent subluxation or lateral instability.  
A 20 percent disability evaluation is contemplated when such 
impairment is moderate.  A 30 percent disability evaluation is 
contemplated when such impairment is severe.  

Under Diagnostic Code 5258, a 20 percent disability evaluation is 
assigned for dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint.  

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the knee to 60 degrees.  A 
10 percent disability evaluation is assigned when flexion is 
limited to 45 degrees.  A 20 percent disability evaluation is 
warranted when flexion is limited to 30 degrees.  A 30 percent 
disability evaluation is warranted when flexion is limited to 15 
degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for extension of the knee limited to five degrees.  A 10 
percent disability evaluation is contemplated for extension 
limited to 10 degrees.  A 20 percent disability evaluation is 
warranted when extension is limited to 15 degrees.  A 30 percent 
disability evaluation is warranted when extension is limited to 
20 degrees.  

Under Diagnostic Code 5262, impairment of the tibia and fibula 
with slight knee or ankle disability warrants a 10 percent 
rating.  A 20 percent disability evaluation is warranted for 
moderate disability, and a 30 percent evaluation is warranted for 
marked disability.  

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 
4.71, Plate II.  (2009).  

The Veteran is currently assigned a 10 percent disability 
evaluation for her service-connected left knee disorder pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Veteran contends 
that she is entitled to a rating in excess of 10 percent for her 
service-connected disability.  For the reasons that follow, the 
Board concludes that an increased rating is not warranted.  

The Veteran was afforded a VA physical examination in December 
2005.  At the examination, the Veteran explained that the pain 
and instability in her knee began in 1998 when she experienced a 
left patellar dislocation.  The Veteran complained that she 
currently has far more pain in her left knee than her right knee, 
and that the left knee swells and bruises for no reason.  She 
described the pain as a burning stabbing like sensation in her 
patellar tendon and stated that she has difficulty climbing 
stairs, especially while carrying something or running.  During 
the physical examination, the examiner noted that both knees 
displayed "crepitus."  The Veteran was shown to have flexion to 
134 degrees and extension to 0 degrees during active range of 
motion exercises, and flexion to 132 degrees and extension to 0 
degrees during passive range of motion testing.  Upon repetitive 
motion, her range of motion was 0 to 132 degrees.  On a scale of 
one to ten, the Veteran's pain level remained at 0 throughout the 
various range of motion exercises.  The examiner diagnosed the 
Veteran with bilateral knee pain and noted that there was no 
pathology or etiology in which to render a diagnosis.  The 
physician further noted that the Veteran might have 
chondromalacia, but that this is "difficult to prove" and that 
"[t]rue disability is difficult to quantify."  

A service treatment report dated January 2006 indicates the 
Veteran was treated for a closed left knee injury.  In describing 
the injury, the Veteran stated that while twisting around to 
return to her house she "felt her left patella buckle..and she 
fell down."  A physical examination showed that there was 
effusion present in her left knee and "TTP over medial 
retinaculum and over patella tendon."  There was no evidence of 
a patellar tendon rupture.  The Veteran was put on a limited work 
schedule and told to follow up within four weeks.  A February 
2006 follow up treatment report indicates her left knee showed 
signs of improvement, but that the Veteran still experienced an 
occurrence of subluxation a few days prior.  Findings from a 
February 2006 MRI of the left knee showed the Veteran's cruciate 
and collateral ligaments to be intact, and there was moderate 
joint effusion of the periarticular soft tissues.  The impression 
derived from the MRI report showed there to be "[m]edial 
retinacular tear with mild lateral patellar subluxation and 
associated chondromalacia patella" as well as "[m]oderate joint 
effusion."  

The Veteran's service treatment records indicate she underwent a 
lateral release and medial patella femoral ligament repair of the 
left knee in March 2006.  A subsequent X-ray of the left knee 
demonstrated "marked periarticular soft tissue swelling."  
There was no noted evidence of an acute fracture or dislocation, 
and the impression from the X-ray was that the Veteran had left 
knee soft tissue swelling.  

An August 2006 private progress note reflects that the Veteran 
had been doing well since her March 2006 surgery until she 
sustained a twisted injury when she slipped on some asphalt.  
Examination of her left knee showed her range of motion to be 0 
to 90 degrees.  The physician further noted that the left knee 
displayed good stability to varus and valgus stress and that 
there was "exquisite tenderness" in the left knee.  The 
physician recommended the Veteran undergo physical therapy.  

An August 2007 progress report reflects the Veteran's complaints 
of recurrent instability of the left knee.  Examination of the 
knee showed her to have full range of motion, negative Lachman 
test, negative anterior and posterior drawer, a well healed 
surgical scar over the medial portion of the patella, and 
significant lateral thrust of her patella.  Upon reviewing the 
Veteran's X-rays, the physician noted that everything was within 
normal limits, and that there was "good bony mineralization," 
and "no evidence of fracture or dislocation."  The physician 
also noted that the alignment of the patella in the trochlear 
groove was normal and that there was "no evidence of medial or 
lateral joint space narrowing or angular deformity."  The 
physician's impression from this examination was that the Veteran 
had medial patella femoral ligament insufficiency and recommended 
aggressive physical therapy.  An October 2007 private treatment 
report indicates the Veteran continued to experience pain and 
complained of occasional episodes of instability in her left 
knee.  The physical examination showed her to have full range of 
motion.  

The March 2008 surgical report indicates the Veteran underwent a 
left knee arthroscopy with partial lateral meniscectomy.  Her 
postoperative diagnoses were that of lateral meniscus tear of the 
left knee, patellar instability of the left knee, grade 3 
chondromalacia of the patella, chondroplasty of the patella, 
partial lateral meniscectomy and left knee diagnostic 
arthroscopy.  An April 2008 follow up examination report 
indicates the Veteran had full range of motion of the left knee 
with no palpable tenderness.  

The Veteran was afforded another VA examination in January 2009.  
During the examination, the Veteran complained of pain, 
stiffness, effusion and decreased speed of joint motion in her 
left knee.  The Veteran reported no instability in her left knee 
but did state that her left knee gives out.   She also stated 
that she experiences episodes of dislocation or subluxation less 
than once a year.  The Veteran explained that certain activities, 
to include climbing stairs, bending, squatting, running, jogging, 
and sitting for prolonged periods of time contribute to her pain, 
while activity modification relieves her pain.  The Veteran 
further reported that she could only stand for ten to fifteen 
minutes and was limited to walking five blocks due to the pain 
her knee.  It was noted that she occasionally wears a knee brace.  

The physical examination reflects that the Veteran had an 
antalgic gait.  During the examination, the physician noted that 
there was no grinding, clicking and snapping, or instability of 
the Veteran's left knee, but did find signs of crepitation and 
patellar abnormality - specifically subpatellar tenderness.  The 
McMurry's test of the left knee was positive and the physician 
noted that there was evidence of medial and lateral joint line 
tenderness present.  The Veteran's range of motion in the left 
knee was shown to be 0 to 135 degrees, and there was no objective 
evidence of pain with active and repetitive motion.  Also, there 
was no additional limitation or reduction of range of motion upon 
repetition of these exercises.  The physician noted that the 
Veteran did not have joint ankylosis and diagnosed her with 
chondromalacia, residuals of partial medial meniscectomy and 
patellar dislocation with no appreciable laxity on examination of 
the left knee.  

With respect to how the Veteran's disability has affected her 
daily living, the examiner noted that the Veteran experienced 
mild difficulty when driving as well as dressing, bathing and 
grooming herself, moderate difficulty when travelling and 
participating in recreational activities, and severe difficulty 
shopping and performing chores.  The Veteran also reported an 
inability to exercise and play sports.  The physician noted that 
the Veteran's disability had a significant impact on her 
occupational activities.  In particular, the Veteran reported 
that she had decreased mobility, problems with lifting and 
carrying objects, a lack of stamina, weakness, fatigue and 
decreased strength in her lower extremities when carrying out her 
responsibilities at work.  The radiographic report of the 
Veteran's left knee showed no evidence of fractures or 
dislocations and the impression derived from the report was that 
the Veteran had mild calcific tendinitis of the patella.  

The physician also reviewed an X-ray which she believed to be 
that of the Veteran's lumbosacral spine.  However, based on the 
Veteran's hearing testimony, as well as a review of the X-ray 
report itself, it appears the X-ray did not belong to the 
Veteran.  In particular, the review of the report indicates that 
the X-ray showed there to be a bullet fragments which "overlie 
the dorsal aspect of the left ilium."  During her February 2010 
travel board hearing, the Veteran testified that she had never 
been shot, that she did not have any shrapnel wounds and that the 
aforementioned X-ray was not of her lumbosacral spine.  See 
February 2010 Hearing transcript, p. 17.  

The Veteran also testified during her hearing that her knee gives 
out a few times a day a couple times a week and that she has 
swelling in her left knee.  She stated that she can only 
participate in recreational activities with her children for a 
very limited period of time and only with particular types of 
activities that do not involve running.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased rating for her service-
connected residuals of left patellar dislocation.  The Veteran is 
currently assigned a 10 percent rating by analogy under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, which governs limitations of 
flexion of the leg.  In this regard, the Board notes the Veteran 
has not been shown to have limitation of flexion to 30 degrees to 
warrant a disability rating in excess of 10 percent.  

Additionally, the Veteran is not entitled to a separate 
compensable rating under Diagnostic Code 5261, which governs 
limitation of extension in the leg.  The Board notes that the 
Veteran has not been shown to have limitation of extension to 15 
degrees.  Report of the January 2009 VA examination showed the 
Veteran's range of motion in her left knee to be 0 to 135 
degrees, with no limitation or reduction of range of motion upon 
repetition.  As such, she has not been shown to meet the criteria 
for a compensable rating under 38 C.F.R. § 4.71a, Diagnostic 
codes 5260-5261.  

In addition, the Board has considered whether the Veteran is 
entitled to an increased evaluation under Diagnostic Code 5257.  
The Veteran reported experiencing instability of the left knee 
during her travel board hearing and she complained of instability 
during her August 2007 private evaluation.  Despite the Veteran's 
subjective complaints of instability, the objective medical 
evidence of record does not reflect there to be signs of 
instability in her left knee.  In particular, upon examining the 
Veteran's left knee during the August 2006 private evaluation, 
the physician noted that the knee displayed good stability to 
varus and valgus stress.  The Veteran denied experiencing any 
instability in her left knee during her January 2009 VA 
examination and the physician did not find signs of instability 
upon further examination of the Veteran.  In addition, the 
physician diagnosed the Veteran with patellar dislocation of the 
left knee with no appreciable laxity.  The Board acknowledges the 
Veteran's complaints of instability in her left knee, which she 
is competent to make.  However, considering the normal 
examination in January 2009, to include the physician's 
assessment that the Veteran did not show signs of instability and 
there was no objective evidence of "laxity" in the left knee, 
and the fact that the left knee displayed good stability to varus 
and valgus stress during the August 2006 evaluation, a finding of 
moderate instability has not been demonstrated.  Based on the 
evidence provided, the Board finds that the medical evidence of 
record does not indicate impairment of the left knee with 
moderate recurrent subluxation or lateral instability.  As such, 
a rating in excess of 10 percent for instability of the left knee 
cannot be granted.  

The Board has also considered whether the Veteran would be 
entitled to an increased evaluation for her left knee disorder 
under Diagnostic Codes 5010 and 5003.  The Veteran's range of 
motion in her left knee has been shown to be no worse than 
extension to 0 degrees and flexion to 132 degrees.  See December 
2005 VA examination report.  Therefore, the Veteran's limitation 
of flexion and extension are both noncompensable under Diagnostic 
Codes 5260 and 5261.  While the February 2006 MRI reflected 
moderate joint effusion of the periarticular soft tissues of the 
left knee, the Veteran's cruciate and collateral ligaments were 
found to be intact.  In addition, the Veteran did not complain of 
any constitutional symptoms or incapacitating episodes of 
arthritis, and the physician did not find any evidence of 
inflammatory arthritis during the January 2009 VA examination.  
Furthermore, the Veteran has never been noted to display any 
symptom other than crepitus, swelling, effusion and tenderness as 
a result of her disability, symptoms which are contemplated by 
the 10 percent already assigned.  Therefore, assigning a separate 
rating under Diagnostic Codes 5010 and 5003 for the pain caused 
by arthritis would violate the rule against pyramiding.  38 
C.F.R. § 4.414 (2009).  

The Board has also considered a functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  However, an increased evaluation for the 
Veteran's service-connected left knee disorder is not warranted 
on the basis of functional loss due to pain or weakness in this 
case, as the Veteran's symptoms are contemplated by the 10 
percent rating already assigned.  In this regard, the Board 
observes that the Veteran has complained of pain, stiffness, and 
decreased speed of joint motion in her left knee as well as 
periodic episodes of dislocation or subluxation in the left knee.  
The Veteran also reported that she has difficulty conducting 
certain daily tasks such as dressing, bathing and grooming 
herself.  However, there was no observable change in her range of 
motion measurements.  In addition, the January 2009 examiner 
noted that there was no objective evidence of pain or limited 
range of motion following repetitive motion.  Thus, the Veteran's 
complaints do not, when viewed in conjunction with the medical 
evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would warrant 
an increased evaluation.  The Board finds that the effect of this 
symptomatology is contemplated in the currently assigned 10 
percent disability evaluation.  

In addition, the Board has also considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes for the knee.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has 
considered the propriety of assigning a higher, or separate, 
rating under another diagnostic code.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  In this regard, Diagnostic Code 5256 
is not for application as ankylosis was not shown.  Diagnostic 
Codes 5258-5259 are not for application as dislocated or removed 
cartilage was not indicated.  Diagnostic Code 5262 is not for 
application as impairment of the tibia and fibula was not shown 
and Diagnostic Code 5263 is not for application as recurvatum was 
not shown.  

Additionally, as the record contains no evidence showing that the 
Veteran is entitled to a higher rating for his service-connected 
left knee disorder at any point during the instant appeal, no 
staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Thus, the Board finds that the current 10 
percent evaluation is appropriate for the entirety of the rating 
period.  

III.	Extraschedular Consideration

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).


According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
right knee disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's right knee 
with the established criteria found in the rating schedule for 
disabilities of the knee shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology; as discussed above, the rating criteria considers 
range of motion, instability, and pain on motion.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for her left knee.  Indeed, other than the March 
2006 left medial patellofemoral ligament repair, and the March 
2008 partial medial meniscectomy, chondroplasty, lateral ligament 
release, it does not appear that the Veteran has required 
additional surgery or hospitalization for her left knee.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The Veteran 
stated that she works as a secretary for a Certified Public 
Accountant (CPA), and that she does feel a level of discomfort 
when she has to sit for a long period of time.  While the Veteran 
experiences pain in her left knee, there is nothing in the record 
which suggests that the left knee disability itself markedly 
impacted her ability to perform her job.  Indeed, the majority of 
the Veteran's complaints centered on experiencing pain during 
physical activities, such as running, walking, and climbing 
stairs - activities she does not have to perform while conducting 
her duties as a secretary for a CPA.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.




ORDER

An evaluation in excess of 10 percent for residuals of left 
patellar dislocation is denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


